DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-5, 8-9, 12-14 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior arts of record (PTO 892) individually or in combination explicitly teach or fairly suggest the each and every claimed limitation of the current invention as amended by the applicant, especially the independent claims 1 and 4, where, include:
The following are the allowable subject matter: None of the prior art of the record teach:
the in-vehicle controller determines a usage rate for each of the access points, in which the usage rate is based on the respective total number of connections for each access point, determines, as a subsequent connection destination, a first access point where the usage rate of the first access point is lowest among the usage rates of the access points; and where the usage rate of the second access point is lowest among the usage rates of the access points.

 	In claim 1, Koch discloses, A vehicle communication system  comprising: a communication module mounted on a vehicle and selectively connectable to any one of the plurality of access points of a wireless local area network (fig 3-4, para [0096]-[0099], where, devices 301 equivalent to “communication module”); a position acquirer configured to acquire vehicle position information indicating a position of the vehicle (fig 3-4, “para [0070], ascertain 
Koch et al. (US 2017/0303190 A1, “Method and device for communicating between a parking facility management system and a motor vehicle”) and Jin et al (US 2016/0165529 A1, “Method, apparatus, device, and system for controlling access to wireless local area network”); individually or in combination do not teach “the in-vehicle controller determines a usage rate for each of the access points, in which the usage rate is based on the respective total number of connections for each access point, determines, as a subsequent connection destination, a first . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561.  The examiner can normally be reached on Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/NIZAM U AHMED/Examiner, Art Unit 2461

/KIBROM T HAILU/Primary Examiner, Art Unit 2461